Exhibit 10.3

LOCK-UP AGREEMENT

October 10, 2012

Ladies and Gentlemen:

The undersigned Shareholders (“Shareholder”) irrevocably agree (the “Agreement”)
with VIASPACE that, from the date hereof (the “Effective Date”) until March 31,
2013 (such period, the “Restriction Period”), provided that Shareholders Carl
Kukkonen and Stephen Muzi are still employed by VIASPACE and VIASPACE is current
on its payroll obligations, the undersigned will not offer, sell, contract to
sell, hypothecate, pledge or otherwise dispose of (or enter into any transaction
which is designed to, or might reasonably be expected to, result in the
disposition (whether by actual disposition or effective economic disposition due
to cash settlement or otherwise) by the undersigned or any Affiliate of the
undersigned or any person in privity with the undersigned or any Affiliate of
the undersigned), directly or indirectly, including the filing (or participation
in the filing) of a registration statement with the Commission in respect of, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Exchange Act with
respect to, any shares of Common Stock or Common Stock Equivalents beneficially
owned, held or hereafter acquired by the undersigned (the “Securities”).
Beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act. In order to enforce this covenant, VIASPACE shall impose
irrevocable stop-transfer instructions preventing the Transfer Agent from
effecting any actions in violation of this Agreement.

The undersigned hereby represents that the undersigned has the power and
authority to execute, deliver and perform this Agreement, that the undersigned
has received adequate consideration therefor and that the undersigned will
indirectly benefit from the closing of the transactions contemplated by the
Recap Agreement.

This agreement may not be amended or otherwise modified in any respect without
the written consent of each of VIASPACE and each of the Signatories. This
agreement shall be construed and enforced in accordance with the laws of the
State of California without regard to the principles of conflict of laws. The
undersigned hereby irrevocably submits to the exclusive jurisdiction of the
United States District Court sitting in the courts of the State of California
located in Los Angeles County, for the purposes of any suit, action or
proceeding arising out of or relating to this Agreement, and hereby waives, and
agrees not to assert in any such suit, action or proceeding, any claim that
(i) it is not personally subject to the jurisdiction of such court, (ii) the
suit, action or proceeding is brought in an inconvenient forum, or (iii) the
venue of the suit, action or proceeding is improper. The undersigned hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by receiving a copy thereof sent
to VIASPACE at the address in effect for notices to it under the Recap Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. The undersigned hereby waives any right to a trial
by jury. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. The undersigned agrees and
understands that this Agreement does not intend to create any relationship
between the undersigned and each Shareholder and that each Shareholder is not
entitled to cast any votes on the matters herein contemplated and that no
issuance or sale of the Securities is created or intended by virtue of this
Agreement.

This Agreement may be executed in multiple counterparts, all of which when taken
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that all parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

By its signature below, the Transfer Agent hereby acknowledges and agrees that,
reflecting this Agreement, it has placed an irrevocable stop transfer
instruction on all Securities beneficially owned by the undersigned until the
end of the Restriction Period. This Agreement shall be binding on successors and
assigns of the undersigned with respect to the Securities and any such successor
or assign shall enter into a similar agreement for the benefit of the
Shareholders.

*** SIGNATURE PAGE FOLLOWS***

1

      Signatory   Number of Issued Shares of VIASPACE Common     Stock as of
Effective Date
_/s/ Carl Kukkonen—
Carl Kukkonen
CEO
  74,978,089



_/s/ Stephen Muzi—
Stephen Muzi
CFO
  31,689,901



     /s/ Angelina Galiteva—
Angelina Galiteva
Director
  903,764




By signing below, VIASPACE agrees to enforce the restrictions on transfer set
forth in this Agreement.

By:       /s/ Kevin Schewe—
Name: Kevin Schewe
Title: Director






Acknowledged and agreed to
as of the date set forth above:

[TRANSFER AGENT NAME]

By:
Name:
Title:


2